               Case 3:16-cv-05842-RBL Document 134 Filed 09/16/19 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON




      JOSEPH and RENNY
      FANGSRUD VON ESCH,                           CASE NUMBER: C16-5842RBL

                     Plaintiffs,

                     v.                            JUDGMENT IN A CIVIL CASE


      ASSET SYSTEMS, INC.

                     Defendant.


____ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
     jury has rendered its verdict.

 X    Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
      heard and a decision has been rendered.


        THE COURT HAS ORDERED THAT Defendant ASSET SYSTEMS, INC.'s motion for
directed verdict is GRANTED. This case is DISMISSED WITH PREJUDICE.



     September 16, 2019                                   WILLIAM M. McCOOL
                                                          CLERK


                                                          _____________________
                                                           Deputy Clerk
